
	

113 S1257 IS: Protect American Investments Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1257
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To protect financial transactions in the United States
		  from enforcement of certain excise taxes imposed by any foreign government, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect American Investments Act of
			 2013.
		2.Prohibition on
			 the United States persons paying foreign financial transaction tax
			(a)In
			 generalA United States based
			 company, entity, or person shall be prohibited from paying a financial
			 transaction tax which is imposed by a foreign country on any covered financial
			 transaction.
			(b)Actions by
			 SecretaryThe Secretary of the Treasury—
				(1)not later than 90
			 days after the date of the enactment of this Act, shall promulgate such
			 regulations or other guidance, and
				(2)may take such
			 other actions,
				as may be
			 necessary or appropriate to carry out subsection (a).3.Prohibition on United
			 States assistance in collecting certain taxes, etcThe
			 Secretary of the Treasury may not assist any foreign government with respect to
			 the collection of any excise tax, related penalty, or related judgment by a
			 court of a foreign country or by a foreign government on any covered financial
			 transaction.
		4.Protection of
			 financial transactions in the United States from enforcement of excise tax
			 imposed by FranceThe
			 Secretary of the Treasury shall apply paragraph 4 of Article 29 of the
			 Convention Between the Government of the United States of America and the
			 Government of the French Republic for the Avoidance of Double Taxation and the
			 Prevention of Fiscal Evasion With Respect to Taxes on Income and Capital,
			 entered into force on or after January 1, 1996, to exempt covered financial
			 transactions.
		5.DefinitionsFor purposes of this Act—
			(1)Covered
			 financial transactionThe
			 term covered financial transaction means a financial transaction
			 occurring on a United States exchange or over the counter within the United
			 States, notwithstanding the nationality of the issuer of such security or the
			 residence of any party to the transaction.
			(2)Secretary of the
			 TreasuryThe term
			 Secretary of the Treasury includes any delegate of the
			 Secretary.
			
